Citation Nr: 0114447	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-12 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim 
seeking entitlement to service connection for post-traumatic 
stress disorder (PTSD).  At that time, the RO also denied 
claims for service connection for degenerative arthrosis of 
the right hip, and talar tilt with sclerosis, right ankle, 
and denied a claim for an increased rating for service-
connected arthrodesis, right knee, residuals full fusion, 
evaluated as 30 percent disabling.  However, a timely notice 
of disagreement was received only as to the denial of service 
connection for PTSD, and the other claims are therefore not 
before the Board at this time.  See 38 C.F.R. §§ 20.200, 
20.201 (2000).  


FINDINGS OF FACT

1.  In November 1995, the RO denied the veteran's claim of 
entitlement to service connection for a nervous disorder, to 
include PTSD.

2.  Insofar as it pertains to PTSD, the evidence received 
since the RO's November 1995 decision, which was not 
previously of record, and which is not cumulative of other 
evidence of record, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's November 1995 decision, which denied a claim of 
entitlement to service connection for a nervous disorder, to 
include PTSD, became final.  38 U.S.C.A. § 7105(c) (West 1991 
& Supp. 2000).

2.  New and material evidence has been received since the 
RO's November 1995 decision denying the veteran's claim for 
service connection for PTSD; thus the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1995, the RO denied a claim of entitlement to 
service connection for a nervous disorder.  At that time, the 
claims files included diagnoses of PTSD, and the RO's 
decision shows that the possibility of service connection for 
PTSD was discussed.  Therefore, the RO's decision is deemed 
to have denied a claim for service connection for PTSD.  
There was no appeal, and the RO's November 1995 decision 
became final.  See 38 U.S.C.A. § 7105(c).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In April 1999, the veteran filed to reopen his claim for 
PTSD.  In January 2000, the RO denied the claim.  The issue 
was listed as " service connection for PTSD."  However, 
given the foregoing, and despite the RO's denial of this 
claim as a straightforward claim for service connection, the 
Board must consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the RO's November 
1995 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the RO's November 1995 
decision included service records which showed that the 
veteran served in the Army, and that his military occupation 
specialties included utility helicopter repairer.  The 
veteran's DD 214 showed that his awards included the Vietnam 
Service Medal the Vietnam Campaign Medal, the Vietnamese 
Cross of Gallantry with palm, and four Air Medals, but did 
not show that he received any commendations or awards which 
appear to be awarded primarily or exclusively for 
circumstances relating to combat, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  See 
38 C.F.R. § 3.304.  Service medical records did not show 
treatment, complaints or a diagnosis involving psychiatric 
symptoms.  Post-service medical records, collectively dated 
between 1984 and 1995, included VA outpatient treatment, 
examination and hospital reports.  These medical records 
contained diagnoses that included PTSD.  

Based on this evidence, the RO determined that there was no 
verified stressor to support the diagnoses of PTSD, and that 
the evidence did not show that the veteran had a nervous 
disorder that was related to his service.  Evidence received 
since the RO's November 1995 decision includes VA outpatient 
treatment and examination reports, to include PTSD and 
psychiatric examination reports, and service records.  Of 
particular note, the service records include the veteran's 
personnel file (DA Form 20), two discharges (DD Form 214's), 
and copies of citations for two of the veteran's Air Medals.  
The veteran's personnel file inter alia shows that he served 
in Vietnam from September 1971 to September 1972 with the 
120th AHC (assault helicopter company) with a principal duty 
of helicopter repairman, and that he participated in three 
campaigns ("Consolidation I," "Consolidation II" and VN 
Cease Fire").  The discharges cover service between 
September 1970 to November 1977, and therefore cover the 
period during which the veteran served in Vietnam.  The 
earliest discharge indicates that the veteran reenlisted at 
"Plantation, Vietnam."  The Air Medal citations cover the 
time period during which the veteran served in Vietnam and 
indicate that Air Medals were awarded for participation in 
sustained aerial flight in support of combat ground forces in 
the Republic of Vietnam, and note that the veteran had 
accomplished his mission "in spite of hazards inherent in 
repeated aerial flights over hostile territory."  These 
service records were not of record at the time of the RO's 
November 1995 decision.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See  38 C.F.R. § 3.304(f).  

The previously discussed service records were not of record 
at the time of the RO's November 1995 decision, are not 
cumulative, and are "new" within the meaning of 38 C.F.R. 
§ 3.156.  The Board further finds that material evidence has 
been received to reopen the claim for service connection for 
PTSD.  Specifically, the service records show that the 
veteran served with an assault helicopter company while in 
Vietnam, during which time he flew in helicopters over 
hostile territory in support of combat ground forces.

The submitted service records are not conclusive proof of 
participation in combat or of any particular stressor.  
However, these records contain new evidence of the veteran's 
duties as a helicopter crewman with an assault helicopter 
company during 12 months of service in Vietnam, and indicate 
that his duties may have required him to participate in 
combat and/or face exposure to other life-threatening 
situations.  This evidence therefore pertains to the 
evidentiary defect which was the basis for the RO's November 
1995 decision (insofar as it denied service connection for 
PTSD).  The Board therefore finds that the submitted evidence 
bears directly and substantially upon the issue at hand, that 
this evidence is probative of the issue at hand, and is 
material.  See e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  The claim is therefore reopened.  


ORDER

 Having submitted new and material evidence, the claim of 
entitlement to service connection for PTSD is reopened; the 
appeal is granted to this extent only and is subject to the 
following development.  


REMAND

The veteran's claim for PTSD is based on allegations of 
participation in combat during service in Vietnam as a 
helicopter crewman and door gunner.  In particular, he 
asserts that he was in helicopters that were shot down seven 
times, to include one occasion in which he was shot down over 
Cambodia near Phnom Penh, and had to walk two to three days 
back to his base.  He has testified that his unit was 
primarily based in Nha Vinh, about 40 miles from Saigon, that 
he logged about 3,000 combat flight hours, and that one of 
the helicopters in which he was shot down included the number 
sequence "724."  

The veteran's personnel record (DA Form 20) indicates that he 
served with the 120th AHC (assault helicopter company) from 
September 1, 1971, to September 22, 1972.  While in Vietnam, 
his principal duty was "U-1" and "UH-1" repairman (duty 
MOSC 67N20).  

The veteran's service records do not currently show that he 
received any commendations or awards which appear to be 
awarded primarily or exclusively for circumstances relating 
to combat, such as the Combat Infantryman Badge, Purple 
Heart, or similar citation.  See 38 C.F.R. § 3.304(f).  

Where VA determines that the veteran did not engage in combat 
with the enemy, and was not a POW, or the claimed stressor is 
not related to combat or POW experiences, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 
1999); 38 C.F.R. § 3.304(d), (f) (2000); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998); see also Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996); VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL  
21-1"), Part VI, paragraph 11.38(b)(3) (Change 65, October 
28, 1998).

With regard to the veteran's claimed participation in combat, 
a review of the record shows that verification of combat has 
been complicated by the veteran's inability to specify full 
names of soldiers whom he saw killed or wounded in combat, or 
to provide reasonably specific dates accompanied by locations 
of participation in combat.  In this regard, the Court has 
held that it is not an impossible or onerous task for 
appellants who claim entitlement to service connection for 
PTSD to supply the names, dates and places of events claimed 
to support a PTSD stressor.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); see also M21-1, Part VI, 11.38f(2) (Change 
65, October 28, 1998).  

In the RO's statement of the case, and in the supplemental 
statement of the case, it was indicated that the veteran had 
failed to respond to a development letter sent by the RO in 
July 1999.  The RO further stated that due to the lack of 
details, the stressors were not capable of verification.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The claims files currently contain several diagnoses of PTSD 
related to assertions of combat and/or other stressors in 
Vietnam, and the RO has denied the claim for lack of evidence 
of participation in combat, or of a verified stressor.  
However, notwithstanding the RO's assertion that the 
veteran's stressors lack sufficient detail to attempt 
verification, the Board finds that VA should attempt to 
verify the veteran's claims of participation in combat with 
the U.S. Armed Service Center for Research of Unit Records 
(USASCRUR).  See MANUAL M21-1, Part VI, 11.38f (3),(4) (Change 
65, October 28, 1998).  

Therefore, this case is REMANDED for the following action:


1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 


2.  The RO should contact the veteran and 
request that he provide a list of the 
claimed stressors, to include a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors he alleges he was exposed to in 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, 
including the date of the specific 
incident(s) to within seven days, type 
and location, units involved, and any 
other identifying details.  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events, and 
that he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  The veteran should be 
informed that he has the ultimate 
responsibility to obtain such 
information.  


3.  The RO should forward a summary of 
the veteran's claimed inservice stressors 
and copies of his service personnel 
records to the U.S. Armed Service Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia, 
22150-3197, and request USASCRUR to 
attempt to verify the veteran's claimed 
stressors, to include furnishing any 
relevant unit histories.  If the veteran 
does not respond to the request as 
outlined in the first paragraph of this 
remand after a reasonable period of time 
has passed, the RO should forward a copy 
of the veteran's written statements 
involving his claimed stressors to the 
USASCRUR to attempt to verify the 
veteran's claimed stressors.


4.  Thereafter, the RO should 
readjudicate the issue of service 
connection for PTSD, to include a formal 
determination as to whether the veteran 
engaged in combat.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



